DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21, 28, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Checka et al. (US 2016/0350336) in view of Grauman et al. (US 2014/0188863).

Regarding claim 1, Checka teaches a system comprising:
one or more hardware processors (see para. 0084); and
a non-transitory machine-readable storage medium including instructions that, when executed by the one or more hardware processors (see para. 0084), cause operations comprising: 
receiving an input image depicting an object of interest (see figure 5, claim 1, para. 0046, where Checka discusses receiving a primary image);
generating an input signature for the input image by hashing a semantic vector representative of the input image (see figure 5, claim 1, para. 0046, where Checka discusses receiving a primary query image and using a semantic hashing to retrieve images that are similar to a query image);
classifying the object of interest (see figure 5, claim 1, para. 0046, 0049, where Checka discusses a classifier built for each category);
based on the classification, determining a category set for the input image, the category set comprising one or more hierarchical categories of a publication corpus; (see figure 5, claim 1, para. 0049, where Checka discusses different classification categories);
comparing the input signature to each of a plurality of first signatures, wherein each first signature is a hash of a representative semantic vector for an image of a plurality of images, and wherein each image of the plurality of images corresponds to a respective publication associated with the category set (see figure 5, claim 1, para. 0046, where Checka discusses receiving a primary query image and using a semantic hashing to retrieve images that are similar to a query image);
based on the comparison, causing display of a first plurality of images similar to the input image (see figure 5, claim 1, para. 0046, 0092-0093, where Checka discusses displaying images that are similar to a query image). 
Checka does not expressly teach responsive to a selection of a selected image from the first plurality of images, causing display of a second plurality of images similar to the selected image, each of the second plurality of images having a respective second signature, each of the second plurality of images being displayed based on a determination that each of the second plurality of images corresponds to a respective publication associated with one or more second categories associated with the selected image, and each of the second plurality of images being displayed further based on a comparison between a first signature of the selected image and each respective second signature.
However, Grauman teaches responsive to a selection of a selected image from the first plurality of images, causing display of a second plurality of images similar to the selected image, each of the second plurality of images having a respective second signature, each of the second plurality of images being displayed based on a determination that each of the second plurality of images corresponds to a respective publication associated with one or more second categories associated with the selected image, and each of the second plurality of images being displayed further based on a comparison between a first signature of the selected image and each respective second signature (see figure 3, figure 5, para. 0023, 0060, where Grauman discusses receiving a selection of one or more images from the first reference images along with feedback and updating the images into a second set of images and displaying the second set of images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Checka with Grauman to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform image matching.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Checka in this manner in order to improve image matching by using multiple image signatures based on semantic hashing and selecting the images that exceed thresholds.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Checka, while the teaching of Grauman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using multiple thresholds to determine provide a list of the top ranking matching image for a query request.  The Checka and Grauman systems perform image similarity matching, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 21 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory machine-readable storage medium.

Claim 28 is rejected as applied to claim 1 as pertaining to a corresponding method.

Regarding claim 34, Grauman discloses wherein each of the first plurality of images comprise one or more varying aspects from the input image, and wherein each of the second plurality of images comprise one or more varying aspects from the selected image (see figure 3, figure 5, para. 0023, 0060, where Grauman discusses updating the images into a second set of images and displaying the second set of images with varying attributes).
The same motivation of claim 1 is applied to claim 34.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Checka with Grauman to derive at the invention of claim 34.  The result would have been expected, routine, and predictable in order to perform image matching.

Regarding claim 35, Checka and Grauman teach wherein a representative semantic vector for an image comprises a set of descriptive words or phrases associated with characteristics or aspects of the image (see para. 0046, 0049, where Checka discusses using a semantic hashing to retrieve images that are similar to a query image.  Semantic relates to language words and phrases; see figure 4, para. 0062-0063, where Grauman discusses searching image descriptors such as black shoes).
The same motivation of claim 1 is applied to claim 35.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Checka with Grauman to derive at the invention of claim 35.  The result would have been expected, routine, and predictable in order to perform image matching.

s 2, 3, 7, 22, 23, 27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Checka et al. (US 2016/0350336) in view of Grauman et al. (US 2014/0188863) in view of Nudd et al. (US 2007/0165904).

Regarding claim 2, Checka and Grauman do not expressly teach wherein the plurality of first signatures comprise vector representations of the first plurality of images.  However, Nudd teaches wherein the plurality of first signatures comprise vector representations of the first plurality of images (see para. 0124-0228, 0232, 0237, where Nudd discusses calculating similarity scores between image data based on hamming distance calculation and ranking image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Checka and Grauman with Nudd to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform image matching.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Checka and Grauman in this manner in order to improve image matching by using multiple image signatures and selecting the images that exceed thresholds.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Checka and Grauman, while the teaching of Nudd continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using multiple thresholds to determine provide a list of the top ranking matching image for a query request.  The Checka, Grauman, and Nudd systems perform image similarity matching, therefore one of ordinary skill in the art would have reasonable expectation of 

Regarding claim 3, Checka and Grauman do not expressly teach wherein each of the plurality of first signatures comprises binary vector representations, wherein the comparison between the input signature of the input image and each respective first signature comprises determining a Hamming distance between the input signature and each respective first signature.  However, Nudd teaches wherein each of the plurality of first signatures comprises binary vector representations, wherein the comparison between the input signature of the input image and each respective first signature comprises determining a Hamming distance between the input signature and each respective first signature (see para. 0124-0228, 0232, 0237, where Nudd discusses calculating similarity scores between image data based on hamming distance calculation and ranking image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Checka and Grauman with Nudd to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform image matching.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Checka and Grauman in this manner in order to improve image matching by using multiple image signatures and selecting the images that exceed thresholds.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Checka and Grauman, while the teaching of Nudd continues to perform the same function as originally taught prior to being combined, in order to produce the 

Regarding claim 7, Checka and Grauman do not expressly teach wherein the selection of the selected image is from a presentation of the first plurality of images using a tiled format that represents a first ranking of the first plurality of images, and wherein the display of the second plurality of images uses a tiled format that represents a second ranking of the second plurality of images.  However, Nudd teaches wherein the selection of the selected image is from a presentation of the first plurality of images using a tiled format that represents a first ranking of the first plurality of images, and wherein the display of the second plurality of images uses a tiled format that represents a second ranking of the second plurality of images (see para. 0124-0228, 0232, 0237, where Nudd discusses calculating similarity scores between image data and ranking image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Checka and Grauman with Nudd to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform image matching.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Checka and Grauman in this manner in order to improve image matching by using multiple image signatures and selecting the images that exceed thresholds.  Furthermore, the prior art collectively includes each element claimed (though not all in the same 

Claim 22 is rejected as applied to claim 2 as pertaining to a corresponding non-transitory machine-readable storage medium. 
Claim 23 is rejected as applied to claim 3 as pertaining to a corresponding non-transitory machine-readable storage medium.
Claim 27 is rejected as applied to claim 7 as pertaining to a corresponding non-transitory machine-readable storage medium.
Claim 29 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 30 is rejected as applied to claim 3 as pertaining to a corresponding method.


s 4-6, 24-26, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Checka et al. (US 2016/0350336) in view of Grauman et al. (US 2014/0188863) in view of Mei et al. (US 2014/0250120).

Regarding claim 4, Checka and Grauman do not expressly disclose wherein the input image is selected based on conversational text received by a chatbot executing on the system.  However, Mei teaches wherein the input image is selected based on conversational text received by a chatbot executing on the system (see para. 0022, where Mei discusses using speech recognition to transfer the audio input to text, decomposing the text into keywords by entity extraction,  identifying candidate images according to the extracted entities by an image clustering process, receiving selection of particular candidate images that can visually represent each entity, receiving refinement of the selected particular candidate images relative to one another to compose a query image, and using the composed query image as a visual query to search for similar images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Checka and Grauman with Mei to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform image matching.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Checka and Grauman in this manner in order to improve image matching by using multiple image signatures including conversational text related to the search image that enables the system to properly identify related images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Checka and 

Regarding claim 5, Mei teaches wherein the chatbot performs natural language recognition to convert the conversational text into a structured query that, upon execution, produces a search result corresponding to the input image (see para. 0022, where Mei discusses using speech recognition to transfer the audio input to text, decomposing the text into keywords by entity extraction,  identifying candidate images according to the extracted entities by an image clustering process, receiving selection of particular candidate images that can visually represent each entity, receiving refinement of the selected particular candidate images relative to one another to compose a query image, and using the composed query image as a visual query to search for similar images).
The same motivation of claim 4 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Checka and Grauman with Mei to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform image matching.  

Regarding claim 6, Mei teaches wherein the chatbot executes a sequence specification to build a context and determine an intent of a user, and wherein the structured query is enriched with a (see figure 4, para. 0022, where Mei discusses using speech recognition to transfer the audio input to text, decomposing the text into keywords by entity extraction,  identifying candidate images according to the extracted entities by an image clustering process, receiving selection of particular candidate images that can visually represent each entity, receiving refinement of the selected particular candidate images relative to one another to compose a query image, and using the composed query image as a visual query to search for similar images).
The same motivation of claim 4 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Checka and Grauman with Mei to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform image matching.  

Claim 24 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory machine-readable storage medium.
Claim 25 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory machine-readable storage medium. 
Claim 26 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory machine-readable storage medium.

Claim 31 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 32 is rejected as applied to claim 5 as pertaining to a corresponding method.

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663